Citation Nr: 0421111	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  97-13 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
prior to January 27, 1992, and an evaluation in excess of 
20 percent prior to August 31, 1992, for lumbar spinal 
stenosis and spondylolisthesis.

2.  Entitlement to an increased evaluation for lumbar spinal 
stenosis and spondylolisthesis, currently evaluated as 
60 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to July 
1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a 60 percent evaluation 
for lumbar spinal stenosis and spondylolisthesis, effective 
December 1, 1992.  The veteran asserts that he warrants an 
evaluation in excess of 60 percent for the service-connected 
lumbar spinal stenosis and spondylolisthesis and that such 
evaluation should have been granted with an earlier effective 
date.

The Board notes that the RO has phrased the effective date 
issue as "Entitlement to an earlier effective date for the 
grant of an increased evaluation for lumbar spinal stenosis 
and spondylolisthesis."  The Board has phrased the issue 
differently to reflect that the veteran seeks evaluations 
higher than those assigned prior to December 1, 1992 (the 
veteran was in receipt of a temporary total evaluation from 
August 1, 1992, to November 30, 1992).  No matter how the 
issue is phrased, the result would be the same.  Therefore, 
the veteran is not prejudiced by the Board's phrasing of the 
issue.


FINDINGS OF FACT

1.  The service-connected lumbar spinal stenosis and 
spondylolisthesis remained the same severity from September 
13, 1985, to January 27, 1992.

2.  Prior to August 31, 1992, lumbar spinal stenosis and 
spondylolisthesis was manifested by no more than moderate 
functional impairment.

3.  Lumbar spinal stenosis and spondylolisthesis is 
manifested by no more than pronounced functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent from 
September 13, 1985, to January 26, 1992, for lumbar spinal 
stenosis and spondylolisthesis have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2002).

2.  The criteria for an evaluation in excess of 20 percent 
prior to August 31, 1992, for lumbar spinal stenosis and 
spondylolisthesis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295.

3.  The criteria for an evaluation in excess of 60 percent 
for lumbar spinal stenosis and spondylolisthesis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2002), 
4.71a, Diagnostic Code 5243 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate the claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claims by means of an August 2003 letter and 
by the discussions in the February 1997 statement of the case 
and the March 1999, September 2002, and September 2003 
supplemental statements of the case.  In the August 2003 
letter, the RO stated that to establish entitlement to an 
increased evaluation for the lumbar spinal stenosis and 
spondylolisthesis, the evidence must show neurologic and 
orthopedic manifestations which combine to an evaluation in 
excess of 60 percent.  As to the earlier effective date the 
RO stated that in order to establish an earlier effective 
date, the evidence must show findings and symptomatology 
which more nearly approximated the rating criteria for a 
pronounced disability of the lumbar spine prior to August 31, 
1992.  

As to the claim for an evaluation in excess of 60 percent for 
lumbar spinal stenosis and spondylolisthesis, in the February 
1997 statement of the case, the RO stated that there was no 
evidence to show that the veteran had a vertebral fracture 
with a demonstrable deformity to warrant an increased 
evaluation, which would have provided the veteran with an 
additional 10 percent for such deformity.  In the September 
2002 supplemental statement of the case, the RO noted that 
the veteran was at the maximum evaluation under the 
Diagnostic Code that addressed intervertebral disc syndrome 
(Diagnostic Code 5293) and that the veteran did not meet the 
criteria for an extraschedular evaluation.  In the September 
2003 supplemental statement of the case, the RO noted that 
considering the veteran's lumbar spinal stenosis and 
spondylolisthesis under the criteria in effect as of 
September 2002, he still did not warrant an evaluation in 
excess of 60 percent.  It found that if it evaluated the 
veteran's service-connected disability based upon the 
limitation of motion of the lumbar spine and the neurological 
symptoms, the disability would warrant no more than a 
combined evaluation of 50 percent.  Additionally, it stated 
that the veteran did not meet the criteria for an 
extraschedular evaluation.

As to the claim for an earlier effective date for the grant 
of an increased evaluation, in the February 1997 statement of 
the case, the RO stated that the evidence prior to August 
1992 did not show that the veteran warranted an evaluation in 
excess of that already assigned.  In the March 1999 
supplemental statement of the case, the RO stated that the 
effective date of January 27, 1992, for the grant of an 
increased evaluation was based upon a VA treatment record and 
the application of 38 C.F.R. § 3.157(b), and that the 
evidence at that time did not demonstrate that the veteran 
warranted an evaluation of 60 percent at that time.  In the 
September 2002 supplemental statement of the case, the RO 
stated that prior to August 31, 1992, the evidence did not 
show pronounced impairment, which included neurological 
symptoms as a result of the lumbar spinal stenosis and 
spondylolisthesis and that the evidence prior to January 1992 
did not show severe impairment of the lumbar spine.  

The Board notes that the criteria for evaluating 
intervertebral disc syndrome changed in September 2002.  In 
the September 2003 supplemental statement of the case, the RO 
provided the veteran with the September 2002 criteria.  
Additionally, the criteria for evaluating diseases and 
injuries of the spine changed in September 2003.  The veteran 
has not been provided with the amended criteria; however, the 
Board finds he is not prejudiced by this.  For example, the 
amended criteria evaluates diseases and injuries of the spine 
based on limitation of motion.  The veteran's spine disorder 
can be evaluated based upon limitation of motion or symptoms 
related to intervertebral disc syndrome.  The criteria for 
intervertebral disc syndrome did not change in September 
2003, and thus the veteran has been provided with the most 
recent criteria for intervertebral disc syndrome.  If the 
veteran's service-connected disability is evaluated based 
upon limitation of motion, the Board finds that, even if the 
veteran had been informed of the amended criteria, it would 
not have changed the ranges of motion reported by the medical 
examiner in the August 2003 examination report.  It is this 
basis upon which the Board finds that the veteran has not 
been prejudiced by VA not providing him with the amended 
criteria for evaluating diseases and injuries of the spine.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
August 2003 letter, the RO stated that VA was responsible for 
obtaining the following evidence: service medical/personnel 
records; VA outpatient treatment reports and examination; and 
any federal government agency records.  The RO stated that if 
the veteran had been treated by a non-VA doctor and/or 
hospital he should then complete the enclosed VA Form 21-
4142, Authorization and Consent to Release Information to VA, 
and that VA would obtain those records for him.  The RO noted 
that he would need to complete a separate form for each 
facility.  It further noted that it was the veteran's 
responsibility to make sure that VA received all requested 
records that were not in the possession of a federal 
department or agency.  Finally, the RO stated that if the 
veteran had been treated by a VA facility that he should 
submit a VA Form 21-4138, Statement in Support of Claim, to 
inform VA at which facility(ies) he had been treated and that 
VA would obtain those records for him.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Here, the RO had obtained the veteran's service 
medical records from the National Personnel Records Center at 
the time he filed his original claim for compensation in 
1977.  As to the current appeal, the RO has obtained the VA 
treatment records from the VA facility in Phoenix, Arizona, 
from 1985 to 2003.  Finally, in accordance with its duty to 
assist, the RO had the veteran undergo several VA 
examinations throughout the appeals process related to his 
claims.

The Board notes that the United States Court of Appeals for 
Veteran Claims (Court) decision in Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004), held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the issuance of a VCAA letter.  However, assuming 
solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In the present case, the rating decision which is currently 
on appeal was issued in 1996.  Only after the rating action 
was promulgated did the AOJ, in the August 2003 letter, 
provide notice to the claimant.  Because the VCAA notice in 
this case was not provided to the veteran prior to the 
initial AOJ adjudication denying the claims, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  While the Court 
did not address whether, and, if so, how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  See Pelegrini, supra.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error").  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 
supra.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, 4 Vet. App. 384; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in August 2003 was 
not given prior to the AOJ adjudication currently on appeal, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  At the time 
of the August 2003 letter, the veteran was provided with 30 
days to submit additional evidence.  He did not submit any 
evidence.  The veteran was then issued a supplemental 
statement of the case in September 2003, at which time, he 
was provided with 60 days to submit additional evidence.  He 
submitted no additional evidence.  The Board finds that the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the August 2003 letter did not contain 
the exact wording of the "fourth element," the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims.  
Specifically, in the August 2003 letter, the RO asked the 
veteran to give it information about any records so that VA 
could request those records from the person or agency who had 
them.  It then went on to explain what information he needed 
to provide for private medical records and that which he 
needed to provide for VA records.  Thus, the Board finds that 
in this case, each of the four content requirements of a VCAA 
notice has been fully satisfied, and that any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless error.  38 C.F.R. § 20.1102.  
Regardless, in a very recent Office of General Counsel 
opinion, the General Counsel determined that the Court's 
holding that the statute and the regulation required VA to 
include the fourth element was obiter dictum and was not 
binding on VA.  VA OGC Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The General Counsel noted that section 5103(a) does not 
require VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

Service connection for chronic lumbosacral pain was granted 
by means of a September 1977 rating decision and assigned a 
noncompensable evaluation, effective July 20, 1977.  In a 
January 1981 rating decision, the veteran was granted a 
10 percent evaluation, effective March 14, 1980.  In June 
1995, the RO reclassified the service-connected disability 
from lumbosacral pain to lumbar spinal stenosis and 
spondylolisthesis and assigned a 20 percent evaluation, 
effective January 27, 1992.  The RO also granted a temporary 
total evaluation effective August 31, 1992 (under the 
provisions of 38 C.F.R. § 4.30) and assigned a 10 percent 
evaluation, effective December 1, 1992.  In the May 1996 
rating decision on appeal, the RO granted a 60 percent 
evaluation, effective December 1, 1992.  Thus, the veteran's 
service-connected disability has been rated as follows:

    0 percent 		from July 20, 1977
  10 percent 		from March 14, 1980
  20 percent		from January 27, 
1992
100 percent 		from August 31, 1992
  60 percent 		from December 1, 
1992

The veteran is seeking evaluations in excess of 10, 20, and 
60 percent for the service-connected lumbar spinal stenosis 
and spondylolisthesis.  The Board notes that it will not 
address the 100 percent evaluation, effective from August 31, 
1992, to November 30, 1992, as that evaluation is not in 
question and it is the maximum evaluation that can be 
assigned.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As stated previously, the criteria for evaluating diseases or 
injuries of the spine were amended in September 2002 and 
again in September 2003.  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process is concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  Therefore, 
the Board must evaluate the veteran's claims under both the 
former criteria in the VA Schedule for Rating Disabilities 
and the current regulations in order to ascertain which 
version is most favorable to his claim, if indeed one is more 
favorable than the other.  The Board will lay out the former 
criteria and the amended criteria for the benefit of 
comparing the criteria.  

Prior to September 2003, Diagnostic Code 5292, which 
addressed limitation of motion of the lumbar spine, provided 
for an evaluation of 10 percent when limitation of motion was 
slight, 20 percent when limitation of motion was moderate, 
and 40 percent when limitation of motion was severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 2002, Diagnostic Code 5293, which 
addressed intervertebral disc syndrome, provided for an 
evaluation of 10 percent for mild intervertebral disc 
syndrome, a 20 percent evaluation for moderate intervertebral 
disc syndrome with recurring attacks, and a 40 percent 
evaluation for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  Evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and with little intermittent relief warranted a 60 
percent rating.  Id.  

Prior to September 2003, Diagnostic Code 5295, which 
addressed lumbosacral strain, provided for a 10 percent 
evaluation when it was manifested by characteristic pain on 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  A 
20 percent evaluation was warranted when there was muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position.  Id.  A 40 percent 
evaluation was warranted when there was severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space.  Id.

As of September 2002, intervertebral disc syndrome was 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  

With incapacitating episodes having a 
total duration of at least 6 weeks 
during the past 12 months - 60 percent 
disabling.

With incapacitating episodes having a 
total duration of at least 4 weeks but 
less than 6 weeks during the past 
12 months - 40 percent disabling.

With incapacitating episodes having a 
total duration of at least 2 weeks but 
less than 4 weeks during the past 
12 months - 20 percent disabling.

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 2002).  
For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. 
at Note (1).  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Id. at Note (2).  Evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id.

As of September 2003, the criteria for evaluating diseases 
and injuries of the spine are as follows:

Unfavorable ankylosis of the entire 
spine - 100 percent disabling.

Unfavorable ankylosis of the entire 
thoracolumbar spine - 50 percent 
disabling.

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine - 40 percent disabling.  

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent 
disabling.

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height - 10 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (September 
2003).  As of September 2003, the criteria for evaluating 
intervertebral disc syndrome did not change but the cite 
changed to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  Id.

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Evaluations in excess of 10 and 20 percent

As to this part of the claim, the Board notes that the period 
involved for the 10 and 20 percent evaluations, which is 
prior to August 31, 1992, would not involve the application 
of the amended criteria.  The amended criteria cannot be 
applied prior to the date of enactment.  Thus, only the 
former criteria may be applied.

The Board notes that the RO granted the veteran a 20 percent 
evaluation based upon a VA treatment record, dated January 
27, 1992, which showed that the veteran was complaining of 
back pain without leg pain and minimal relief with the brace.  
The veteran stated he did not think his back pain was bad 
enough to warrant surgery.  The assessment was to continue a 
work-up.  The RO granted the 20 percent evaluation in a June 
1995 decision based upon the application of 38 C.F.R. 
§ 3.157(b) to this VA treatment record.  Under that 
regulation, it provides that once a formal claim for 
compensation has been allowed, receipt of outpatient, 
hospital examination, or admission to a VA or uniformed 
services hospital will be accepted as receipt of an informal 
claim for an increased evaluation based on the date of the 
outpatient treatment, hospital examination, or admission to a 
VA or uniformed services hospital.  

Thus, the RO determined that the January 27, 1992, VA 
outpatient treatment report was an informal claim for an 
increased evaluation for the service-connected lumbar spinal 
stenosis and spondylolisthesis, and granted the 20 percent 
evaluation, stating that the 20 percent evaluation should go 
back to the date of the veteran's informal claim.

However, subsequently, the RO received VA treatment records, 
dated from September 1985 to September 1996.  There is a 
September 13, 1985, VA outpatient treatment report, which 
shows that the veteran was seen with an exacerbation of 
chronic back pain.  The examiner noted that the veteran had a 
history of spondylolisthesis and had been followed by the 
orthopedic clinic, which had prescribed him a brace.  The 
veteran stated his back pain had gotten worse recently and 
was worse at night.  The examiner stated that the veteran was 
tender to the lumbar spine and complained of pain at 
60 degrees of straight leg raising on the right.  Sensation 
was intact to pinprick and the veteran was able to walk on 
his heels and toes.

Thus, if the Board applies the same rationale used by the RO 
in justifying why it assigned the 20 percent evaluation as of 
January 27, 1992, the Board cannot rationally distinguish 
between the symptoms described in the January 27, 1992, VA 
outpatient treatment report and those described in the 
September 13, 1985, VA outpatient treatment report.  Thus, 
the Board has determined that the 20 percent evaluation is 
effective as of September 13, 1985.

The Board must now determine whether an evaluation in excess 
of 20 percent is warranted for lumbar spinal stenosis and 
spondylolisthesis from September 13, 1985, to August 31, 
1992, and finds that the preponderance of the evidence is 
against an evaluation in excess of 20 percent.  There are 
numerous treatment records dated from 1985 to 1992 showing 
continued treatment for the service-connected lumbar spinal 
stenosis and spondylolisthesis.  In February 1986, the 
veteran denied numbness, tingling, and weakness.  In other 
1986 treatment records, the veteran noted he was using a TENS 
unit for his back.  In 1987, the veteran reported that he was 
taking medication for his back pain and that it helped 
control the pain.  He described the pain as dull and aching.  
In 1990, the veteran reported having chronic low back pain 
and rarely lower extremity pain.  He denied any weakness.  
The examiner stated that the veteran's reflexes were 2 and 
downgoing.  Straight leg raising caused low back pain.  The 
assessment was chronic low back pain without neurosurgical 
problem.  

An October 1990 CT scan showed marked central spinal 
stenosis.  In 1991, the veteran reported that his back pain 
was relieved by the brace and that he had been instructed to 
exercise by physical therapy, which he stated had helped with 
his pain.  The examiner stated that the radiographs from 1991 
showed increased disc space narrowing since the prior study.  
The assessment was spondylolisthesis and low back pain, which 
was probably spinal stenosis.  In January 1991, the veteran 
reported back and hip pain.  The examiner stated that the 
deep tendon reflexes were physiological.  He added that there 
was no indication for surgery.  

Considering the veteran's service-connected lumbar spinal 
stenosis and spondylolisthesis under Diagnostic Code 5292, 
the evidence during this period of time-1985 to 1992-does 
not show any findings related to the veteran's range of 
motion of the lumbar spine.  Thus, the Board cannot find that 
the veteran had any more than moderate limitation of motion 
of the lumbar spine.  

Considering the veteran's service-connected lumbar spinal 
stenosis and spondylolisthesis under Diagnostic Code 5293, 
the Board finds that the veteran's intervertebral disc 
syndrome was no more than moderate.  The veteran denied any 
lower extremity pain or weakness from 1985 to 1992.  There 
were no findings of neurological changes or muscle weakness.  
There was no evidence of paravertebral muscle spasm.  Such 
symptoms are indicative of no more than moderate 
intervertebral disc syndrome, and thus the service-connected 
disability warrants no more than a 20 percent evaluation.  

Considering the veteran's service-connected lumbar spine 
disability under Diagnostic Code 5295, the disability would 
warrant no more than a 20 percent evaluation.  The 20 percent 
evaluation contemplates muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion in a 
standing position.  There was no evidence during this time 
period of such symptoms.  Thus, the Board cannot make a 
finding that veteran had any more than moderate lumbosacral 
strain.  

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  In the VA 
treatment records from 1985 to 1992, there was no report of 
weakness, and in fact, the veteran denied weakness.  The 
veteran consistently complained of pain, and the 20 percent 
evaluation contemplates such pain complaints.  The Board 
finds that the functional impairment described in the medical 
records between 1985 and 1992 is indicative of no more than 
moderate functional impairment due to pain or any other 
factor and thus no more than a 20 percent evaluation is 
warranted.  

The veteran is competent to report his symptoms.  To the 
extent that he asserted he warranted a higher evaluation, he 
was correct in that the Board has granted him a 20 percent 
evaluation going all the way back to September 13, 1985.  
However, to the extent that the veteran has stated that he 
warrants a 60 percent evaluation for his low back disorder 
between 1990 and 1992, the medical findings do not support 
his assertions.  Again, the evidence shows no more than 
moderate functional impairment related to the service-
connected lumbar spinal stenosis and spondylolisthesis.  The 
Board accords more probative value to the objective clinical 
findings made by medical professionals in the VA treatment 
records than to the veteran's statements as to his 
symptomatology in connection with a claim for increased 
benefits.  Consequently, the Board finds that the 
preponderance of the evidence is against a finding that the 
service-connected lumbar spinal stenosis and 
spondylolisthesis warrants any more than a 20 percent 
evaluation, for the reasons stated above.  Gilbert, 1 Vet. 
App. at 55.

Accordingly, in view of the above findings, the Board finds 
no basis upon which to predicate assignment of "staged" 
ratings pursuant to Fenderson, supra, for the period between 
1985 and 1992.

B.  Evaluation in excess of 60 percent

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 60 percent as of December 
1, 1992.  The Board notes that considering the veteran's 
service-connected disability under Diagnostic Codes 5292 and 
5295, a 40 percent evaluation is the maximum evaluation under 
these Diagnostic Codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2002).  Thus, the veteran cannot receive a 
higher evaluation for his service-connected disability if 
applying these former Diagnostic Codes.  Additionally, 
considering the veteran's service-connected disability under 
the criteria in effect prior to September 2002 under 
Diagnostic Code 5293, the 60 percent evaluation is the 
maximum evaluation, and thus he would not be entitled to a 
higher evaluation.

The Board notes that the criteria in effect as of September 
2002 cannot be applied retroactively, and thus only the 
symptomatology shown as of September 2002 may be applied to 
the criteria in effect as of that time.  At the time of the 
August 2003 VA examination, the veteran reported his back 
hurt all the time, which pain went down both thighs down to 
the right and left knees.  He noted that at times it would go 
down to his ankles, but that such occurred only when he had 
done a lot of walking.  The veteran reported he would have 
two "good" days a week, where he was able to get up and get 
dressed and go outside.  He noted that when he was in bed due 
to pain that it was his own-not one that was prescribed by a 
doctor.  The examiner noted that this extrapolated to 
approximately five weeks a year.  He stated that the veteran 
was tender to palpation in the right and left lower half 
parathroacic spine and the paralumbar spine.  There was no 
muscle spasm.  Sensory to pinch of the right and left thighs 
and calves was normal.  There was no foot drop on either 
foot.  Straight leg raising was positive at 80 to 85 degrees 
with both the right and the left.  Deep tendon reflexes were 
1/4 bilaterally.  Manual muscle strength was 5/5 bilaterally.  
Range of motion revealed 50 degrees of flexion, 5 degrees of 
extension, and 10 degrees of right and left lateral bending.  
The examiner noted the veteran complained of pain on the 
terminal degrees.  

The Board finds that such symptoms are indicative of no more 
than a 60 percent evaluation under the criteria in effect for 
intervertebral disc syndrome as of September 2002.  The 
veteran has incapacitating episodes of approximately 5 weeks 
per year.  However, it must be noted that these 
incapacitating episodes are not prescribed by a medical 
professional.  Regardless, even if the Board conceded that 
the veteran's five weeks of incapacitating episodes were 
prescribed by a medical professional, the veteran would not 
be entitled to any more than a 60 percent evaluation.  The 
60 percent evaluation contemplates a minimum of six weeks of 
incapacitating episodes.  

If the service-connected disability is considered under the 
part of the regulation where the veteran's orthopedic 
symptoms are evaluated separately from the neurological ones, 
the service-connected disability would still not warrant any 
more than a 60 percent evaluation.  Under the criteria in 
effect prior to September 2002, the maximum evaluation that 
the veteran can obtain for limitation of motion of the lumbar 
spine is 40 degrees.  The veteran had minimal neurological 
symptoms at the time of the September 2003 VA examination.  
There was no foot drop and sensation in the right and left 
thighs and calves was normal.  Mild incomplete paralysis of 
the nerves that affect the lower extremities warrant either a 
noncompensable evaluation or a 10 percent evaluation.  Thus, 
even assigning 10 percent evaluations for the right and left 
lower extremity, the veteran's combined evaluation would not 
be in excess of 60 percent.  Therefore, a higher evaluation 
would not be warranted.

If the Board applies the criteria in effect as of September 
2003, the veteran's range of motion of the lumbar spine would 
fall under the 20 percent evaluation.  If the Board then 
assigned a 10 percent evaluation to each lower extremity 
based upon neurological symptoms, the combined evaluation 
would be 40 percent.  Therefore, the veteran would not be 
entitled to an evaluation greater than 60 percent.  
Accordingly, the veteran cannot receive a higher evaluation 
under Diagnostic Codes 5235 to 5242.  

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202.  However, the analysis in DeLuca does not assist 
the veteran in this case, as he is receiving the maximum 
disability evaluation for limitation of motion of the lumbar 
spine.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The veteran is competent to report the severity of his 
symptoms.  At the time he filed his formal claim for an 
increased evaluation in September 1994, he stated that he has 
constant pain and was unable to work due to his low back 
problems.  To the extent he asserted he warranted a higher 
evaluation, the RO agreed and granted the 60 percent 
evaluation, as of December 1, 1992.  Even accepting the 
veteran's assertions, an evaluation in excess of 60 percent 
is not available based upon the facts in this case.  
Accordingly, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 60 percent for 
lumbar spinal stenosis and spondylolisthesis, and there is no 
doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

C.  Extraschedular evaluation

The Board notes it does not find that consideration of an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order for the service-connected 
lumbar spinal stenosis and spondylolisthesis.  The RO 
addressed this issue in the September 2002 and September 2003 
supplemental statements of the case.  

The Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1, it states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 20 percent evaluation prior to 
August 31, 1992, and the 60 percent evaluation as of December 
1, 1992 are clearly contemplated in the Schedule and that the 
veteran's service-connected disability is not exceptional nor 
unusual such as to preclude the use of the regular rating 
criteria.  

The Board notes that the veteran is in receipt of a total 
rating for compensation based upon individual unemployability 
as of November 22, 1998.  And thus it has been determined 
that the veteran is unable to work due to his service-
connected disabilities.  However, he is service connected for 
thoraco-cervical strain, evaluated as 20 percent disabling, 
and the right iliac crest scar, evaluated as 10 percent 
disabling.  The RO did not grant the total rating for 
compensation based upon individual unemployability based 
solely upon the veteran's service-connected lumbar spinal 
stenosis and spondylolisthesis.  Additionally, the veteran 
was hospitalized one time for his back disorder throughout 
the appeal period, which includes going back to 1985.  Based 
upon the above findings, the Board finds that referral for an 
extraschedular evaluation for the back disorder is not 
warranted.  The evidence does not indicate that the service-
connected lumbar spinal stenosis and spondylolisthesis, 
alone, has rendered the veteran's disability picture unusual 
or exceptional, markedly interfered with employment, or 
required frequent inpatient care as to render impractical the 
application of regular schedular standards.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.


ORDER

Entitlement to a 20 percent evaluation for lumbar spinal 
stenosis and spondylolisthesis from September 13, 1985, to 
January 26, 1992, is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 20 percent for 
lumbar spinal stenosis and spondylolisthesis from September 
13, 1985, to August 30, 1992, is denied.  

Entitlement to an evaluation in excess of 60 percent as of 
December 1, 1992, for lumbar spinal stenosis and 
spondylolisthesis is denied.



________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



